Per Curiam.

Respondent concedes that on February 9, 1965 in the United States District Court for the Northern District of New York he was convicted upon his plea of guilty to a count of an indictment charging that he willfully and knowingly failed to file income tax returns for the calendar years 1957 and 1958 in violation of section 7203 of the Internal Revenue Code of 1954 (U. S. Code, tit. 26, § 7203). This constituted professional misconduct in violation of canons 29 and 32 of the Canons of. Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, mot. for lv. to app. den. 7 N Y 2d 712; Matter of Spira, 14 A D 2d 19.) Upon according weight *23to the mitigating circumstances urged upon us and on taking into consideration respondent’s otherwise satisfactory record, we conclude that respondent should be suspended for a period of three months.
Gibson, P. J., Herlihy, Reynolds, Taylor and Atjlisi, JJ., concur.
Respondent suspended for a period of three months.